UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT MARELLO,

Plaintiff,
M

- against -
17 Civ. 4238 (PGG) (BCM)
NANCY A. BERRYHILL,

Defendant.

 

 

PAUL G. GARDEPI-IE, U.S.D.J.:

Plaintiff Robert Marello filed this action on June 6, 2017 pursuant to Section
205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeking review of a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying his
application for Disability Insurance Benetits. (Dkt. No. 1) On November 9, 2017, this Court
referred the action to l\/lagistrate Judge Barbara C. Moses. (Dkt. No. 9) On April 25, 2018,
Plaintiff moved for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(0). (Dkt. No. 15)
On June 25, 2018, the Commissioner cross-moved for judgment on the pleadingsl (Dkt. No. 17)
On September 18, 2018, Judge Moses issued a Report and Recommendation (R&R)
recommending that this Court grant the Commissioner’s motion, and deny Piaintiff’s motion.
(Di<r'. NO. 19)

In her R&R, Judge Moses notifies the parties that they have fourteen days from
service of the R&R to tile any objections, pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(1:)) of
the F ederal Rules of Civil Procedure. (R&R (Dkt. No. 19) at 34) The R&R further states that
“[f]ailure to tile timely objections Wiil preclude appellate appeal.” (Ld.) Neither party has filed

objections to the R&R.

 

I}ISCUSSION

I. STANDARD OF REVIEW

In reviewing a R&R, a district court “may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).
Where a timely objection has been made to the magistrate judge’s recommendations, the district
court judge “shall make a _d§ w determination of those portions of the report or specified
proposed findings or recommendations to Which objection is made.” I_d.

Where, as here, no objections are filed to a magistrate judge’s R&R - despite
clear warning that a failure to fiie objections Wiil result in a waiver of judicial review - judicial
review has been waived. E Thomas v. Arn, 474 U.S. 140, 147-48 (1985)', gee Lsg l\/iario v. P

& C Food Marl<ets fnc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice

 

of the consequences, failure timely to object to a magistrate’s report and recommendation
operates as a Waiver of further judicial review of the magistrate’s decision.” (citing SLIIV.
Sec’v of` Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (pg gt_u_'i_@))); Sp_ence v,
Superintendent, Great Meadow Correctional Facilitv, 219 F.3d 162, 174 (2d Cir. 2000) (“Failure
to timely object to a report generally Waives any further judicial review of the findings contained
in the report.”).

This Court has nonetheless reviewed Judge I\/loses’s comprehensive and weli-
reasoned R&R and is satisfied that “there is no clear error on the face of the record.” Nelson v.
_S_Lith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (citations omitted).
II. ANALYSIS

The ALJ determined that Plaintift` has the following severe impairments:

“degenerative joint disease of the right shoulder, degenerative disc disease and degenerative joint

 

disease of the cervical spine, hypertension, ulcerative colitis, and acid refiux disease.” (AR at
400)E The ALJ further concluded, inter alia that Plaintiff has the residual functional capacity

(“RFC”) to perform “sedentary work,” as that term is defined in 20 CFR 404.1567(a), with

certain exceptions2 (l_d. at 401)
Finally,

lt]aking into account plaintiffs age, education, work experience and residual
functional capacity, the ALJ ruled that he was capable of working as a
surveillance system monitor or order clerk, both of which are unskilled positions,
or as an information clerk, which is a semi-skilled position, but which the ALJ
determined did not require any skills that plaintiff had not acquired in his past
relevant work. [(I_d. 409)] As there were significant numbers of these positions in

the national economy, the ALJ concluded that plaintiff was not disabled under
sections 216(i) and 223(d) of the Act. [(Ld; 410)]

(R&R (Dkt. No. 19) at 24~25)

Judge Moses found that (1) the ALJ did not err in not giving controlling weight to
Plaintiff”s treating physician (i_<L at 28-32), (2) the ALJ’s conclusion that Plaintiff can perform
sedentary work is supported by substantial evidence (@ at 32-34), and (3) Plaintiff’s claims that
the ALJ improperly rejected certain testimony are without merit (i_cL at 27-28). Accordingly, she
recommends that this Court deny Plaintiff’s motion for judgment on the pleadings and grant the
Commissioner’s cross-motion.

Having conducted a review of the 34-page R&R, the Court finds that it is

extremely thorough, well-reasoned, and entirely in conformity with the iaw. Accordingly, the

 

1 “AR” refers to citations to the Administrative Record.

2 These exceptions are that Plaintiff “could sit for a total of six hours and stand or walk for the
remaining two hours in an eight hour Workday; could lift five pounds frequently and 10 pounds
occasionally; could not engage in activities requiring pushing or pulling with the upper
extremities; could not climb ropes, ladders or scaffolds; could not kneel or crawl; could
occasionally climb stairs and ramps, balance, stoop and crouch; could occasionally reach with
his dominant right upper extremity, and frequently reach with his left upper extremity; could
frequently engage in activities requiring bilateral gripping and manual dexterity; and must avoid
workplace hazards such as unprotected heights.” (AR at 401)

3

 

R&R’s recommendations are adopted in their entirety, and the Commissioner’s motion for
judgment on the pleadings will be granted.
CONCLUSION

For the reasons stated above, Judge Moses’s R&R is not clearly erroneous
Accordingiy, the Court adopts the findings and conclusions set forth in the R&R. The
Commissioner’s motion for judgment on the pleadings is granted (Dkt. No. 17), and Plaintiff" s
motion for judgment on the pleadings is denied (Dkt. No. 15). The Clerk of the Court is directed
to terminate these motions (Dkt, Nos. 15, 17) and close this case.

Dated: NeW York, New York
March 31, 2019

SO ORDERED.

i> "Q' " ,

Paul G. Gardephe
United States District Judge

 

 

